Exhibit 10.69
FIFTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
This FIFTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER (this “Agreement”)
is dated as of February 23, 2010 by and among National Consumer Cooperative
Bank, D/B/A National Cooperative Bank (the “Borrower”), SunTrust Bank, as
administrative agent (in such capacity, the “Administrative Agent”), and the
Banks (as defined below) signatory hereto.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of May 1, 2006 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Administrative Agent, PNC
Bank, National Association and Wachovia Bank, National Association, as
co-syndication agents (“Syndication Agents”), Calyon New York Branch and Union
Bank of California, N.A., as co-documentation agents (“Documentation Agents”),
SunTrust Capital Markets, Inc., as lead arranger and book manager (“Arranger”;
Administrative Agent, Syndication Agents, Documentation Agents and the Arranger
are each an “Agent” and are, collectively, the “Agents”), and the lenders party
thereto from time to time (collectively, the “Banks”), the Banks have made
certain loans and other financial accommodations to the Borrower;
WHEREAS, the Borrower has notified the Administrative Agent that certain
Defaults and Events of Default have occurred and are continuing under the Credit
Agreement as a result of (a) the Borrower’s failure to maintain (i) the ratio of
Consolidated Earnings Available for Fixed Charge to Consolidated Fixed Charges
as required under Section 6.9(b) of the Credit Agreement for the period ended
June 30, 2009, (ii) the ratio of Consolidated Debt to Consolidated Adjusted Net
Worth as required under Section 6.9(c) of the Credit Agreement for the period
ended June 30, 2009, (iii) the ratio of Nonperforming Assets to Total Loans as
required under Section 6.9(e) of the Credit Agreement for the period ended
May 31, 2009 and (iv) the Return on Average Assets as required under
Section 6.9(g) of the Credit Agreement for the period ended June 30, 2009,
(b) Events of Default occurring under Section 8.5 of the Credit Agreement with
respect to the Borrower’s failure to perform its obligations under the Senior
Note Agreement, (c) the Revolving Credit Exposure of all Banks as of
September 30, 2009, in an amount equal to $165,417,268, exceeding the Aggregate
Revolving Commitment of $165,000,000, after giving effect to the $30,000,000
reduction in the Aggregate Revolving Commitment on September 30, 2009 pursuant
to that certain Notice of Irrevocable Reduction and Termination dated as of
March 30, 2009 (the “Irrevocable Reduction Notice”), (d) any Default or Event of
Default under the Credit Agreement that may have occurred prior to the date
hereof solely as a result of the Thrift borrowing Federal funds prior to the
date hereof from a Federal Reserve Bank under the Term Auction Facility of the
Federal Reserve System in accordance with applicable laws and regulations and
safe and sound practice in breach of Section 7.1 of the Credit Agreement, and
(e) the Borrower’s failure to promptly notify the Administrative Agent in
writing of the foregoing pursuant to Section 6.7(a) of the Credit Agreement
(collectively, the “Existing Events of Default”). No other Default or Event of
Default is, or shall be deemed to be, an Existing Event of Default;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Borrower has requested that the Administrative Agent and the Banks
waive the Existing Events of Default, reduce the Aggregate Revolving Commitments
to an amount equal to $59,847,956.34 pursuant to Section 2.2 of the Credit
Agreement, and amend certain terms and provisions of the Credit Agreement as set
forth herein; and
WHEREAS, on and subject to the terms and conditions set forth herein, the
Administrative Agent and the Banks have agreed to waive the Existing Events of
Default and amend the Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to amend the Credit Agreement as set forth below and otherwise agree as
follows:
1. Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Credit Agreement.
2. Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 9 below:
(a) The Credit Agreement is hereby amended by inserting the following new
defined terms in proper alphabetical order in Article 1 (Definitions; Effective
Date) of the Credit Agreement:
““Collateral Agent” shall mean SunTrust Bank, in its capacity as Collateral
Agent under the Intercreditor Agreement (together with its successors and
assigns in such capacity).
“Excess Cash” shall mean, at any time of determination, Cash of the Borrower as
of such date of determination as reflected in the Borrower’s financial records
(exclusive of amounts included therein with respect to deposits in the
Borrower’s clearing account and other accounts where the Borrower is acting as
the custodian or in a fiduciary capacity for the Cash maintained in such
accounts) in excess of (i) $50,000,000 at any time on or before June 30, 2010 or
(ii) $45,000,000 at any time on or after July 1, 2010.
“Excess Cash Payment Date” shall have the meaning set forth in Section 2.9(c)
hereof.
“Excess Cash Determination Date” shall have the meaning set forth in Section
2.9(c) hereof.

 

2



--------------------------------------------------------------------------------



 



“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement
and Limited Waiver, dated as of February 23, 2010, by and among the Borrower,
the Agent and the Banks party thereto.
“Fifth Amendment Effective Date” shall mean February 23, 2010.
“Intercreditor Agreement” shall mean that certain Intercreditor and Collateral
Agency Agreement, dated as of April 30, 2009, among the Agent, the Collateral
Agent, the institutional investors signatory thereto as Noteholders and, solely
with respect to Sections 12(a) and 13(a) thereof, the Borrower and NCBFC.
“Irrevocable Reduction Notice” shall have the meanings set forth in Section
2.9(g) hereof.
“Loan to Value Ratio” shall mean, as of any date of determination, the ratio of
(i) the sum of, measured as of such date of determination, (a) the aggregate
amount of Revolving Credit Exposure for all Banks plus (b) the aggregate
outstanding Senior Note Obligations to (ii) the sum of, measured as of such date
of determination, (a) the aggregate unpaid principal amount of all Performing
Loans plus (b) the Borrower’s unrestricted Cash (exclusive of amounts included
therein with respect to deposits in the Borrower’s clearing account and other
accounts where the Borrower is acting as the custodian or in a fiduciary
capacity for the Cash maintained in such accounts).
“Monthly Date” shall mean the first day of each calendar month, provided that,
if any such date is not a Business Day, the relevant Monthly Date shall be the
next succeeding Business Day.
“Performing Loans” shall mean each outstanding loan, lease financing receivable
and letter of credit (including participations in loans, lease financing
receivables and letters of credit) held, or issued with respect to letters of
credit, by the Borrower which is not a Nonperforming Loan and is not “risk
rated” worse than 6 in accordance with the Borrower’s internal policies and
procedures in existence on the Fifth Amendment Effective Date, consistently
applied.
“Repayment Plan” shall have the meaning set forth in Section 6.15 hereof.
“Senior Note Amendment” shall mean that certain Seventh Amendment and Limited
Waiver, dated as of February 23, 2010, among the Borrower, NCBFC and the Senior
Noteholders.
“Senior Noteholders” shall mean, at any time of determination, the holders of
the Senior Note Obligations.

 

3



--------------------------------------------------------------------------------



 



“Senior Note Obligations” shall mean the “Obligations” as defined in the Senior
Note Agreement.”
(b) The Credit Agreement is hereby further amended by deleting the defined terms
“Aggregate Revolving Commitments”, “Commitment Termination Date”, and
“Post-Default Rate” set forth in Article 1 (Definitions; Effective Date) in
their entirety and substituting in lieu thereof the following:
““Aggregate Revolving Commitments” shall mean, at any time, the sum of the
Revolving Commitments of all Banks then outstanding. On the Fifth Amendment
Effective Date, the Aggregate Revolving Commitments equal $59,847,956.34.
“Commitment Termination Date” shall mean (a) April 29, 2011, (b) upon execution
of the Fifth Amendment by all of the Banks holding the Aggregate Revolving
Commitments at such time of determination, December 15, 2010, or (c) such
earlier date on which the Loans may become due and payable pursuant to Article 8
hereof or on which the Revolving Commitments are terminated pursuant to
Section 2.2.
“Post-Default Rate” shall mean in respect of all Loans and all other outstanding
Obligations, a rate per annum equal to (after as well as before judgment) 3.00%
plus the interest rate or letter of credit fee percentage, as applicable,
otherwise applicable thereto.”
(c) The Credit Agreement is hereby further amended by deleting Section 2.1
(Loans) in its entirety and inserting the following in lieu thereof:
“SECTION 2.1 REVOLVING LOANS. Subject to the terms and conditions set forth
herein, each Bank hereby severally agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time that will not result in (i) such Bank’s aggregate
Revolving Credit Exposure exceeding such Bank’s Revolving Commitment or (ii) the
sum of the aggregate Revolving Credit Exposures of all Banks exceeding the
Aggregate Revolving Commitments. During the Availability Period, the Borrower
may borrow, prepay (as provided in Section 2.9 hereof) and reborrow the
Revolving Loans in accordance with the terms and conditions of this Agreement;
provided, that, notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, any repayment or prepayment of Revolving
Loans on or after the Fifth Amendment Effective Date shall permanently reduce
and terminate the Aggregate Revolving Commitments pursuant to Section 2.2 hereof
in an amount equal to the principal amount so prepaid or repaid; provided,
further, that, notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, the Borrower may not borrow or reborrow
any Loans at any time on or after the Fifth Amendment Effective Date.”

 

4



--------------------------------------------------------------------------------



 



(d) The Credit Agreement is hereby further amended by deleting clause (i) of
Section 2.4(b) (Fees) in its entirety and inserting the following in lieu
thereof:
“(i) to the Agent, for the account of each Bank, a letter of credit fee with
respect to its participation in each Letter of Credit, which shall accrue at a
rate of 13.27125% per annum on the average daily amount of such Bank’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to such Letter of Credit during the period from and
including the date of issuance of such Letter of Credit to and including the
date on which such Letter expires or is drawn in full (including without
limitation any LC Exposure that remains outstanding after the Commitment
Termination Date) and”
(e) The Credit Agreement is hereby further amended by adding the following new
subsections (d) and (e) to Section 2.4 (Fees):
“(d) For each of the following dates on which the Loan to Value Ratio of the
Borrower is greater than the ratio set forth opposite such date, the Borrower
shall pay a fee equal to 0.20% of the aggregate principal amount of the
Revolving Credit Exposure outstanding on such date to the Agent, for the account
of each Bank based on its Pro Rata Share as of such date, which fee shall be
paid no later than 10 Business Days following such date of determination:

          Applicable Date   Loan to Value Ratio  
 
       
February 28, 2010
    37 %
 
       
April 30, 2010
    30 %
 
       
June 30, 2010
    28 %
 
       
September 30, 2010
    28 %

(e) If the Borrower shall not have repaid in full in cash all Revolving Credit
Exposure and terminated all Aggregate Revolver Commitments pursuant to
Section 2.2 of the Credit Agreement on or before June 30, 2010, then on June 30,
2010 the Borrower shall pay a fee equal to two percent (2.00%) of the aggregate
principal amount of the Revolving Credit Exposure outstanding on such date to
the Agent, for the account of each Bank based on its Pro Rata Share as of such
date.”

 

5



--------------------------------------------------------------------------------



 



(f) The Credit Agreement is hereby further amended by adding the following
sentence to Section 2.9(b) (Optional Prepayments) immediately following clause
(iii) thereof:
“All payments and repayments made under this clause (b) are subject to Section
10.19. Each prepayment or repayment made under clause (b) immediately above
shall be applied on a pro rata basis to reduce the outstanding amounts under the
Revolving Commitments of each Bank with a pro rata permanent reduction in the
Revolving Commitment of each Bank corresponding to the amount of each such
prepayment.”
(g) The Credit Agreement is hereby further amended by deleting the reference
“Within three (3) Business Days of the receipt by the Borrower or any
Subsidiary” contained in Section 2.9(c) (Mandatory Prepayments) in its entirety
and inserting “Within five (5) Business Days of the receipt by the Borrower” in
lieu thereof.
(h) The Credit Agreement is hereby further amended by deleting clause (i) of
Section 2.9(c) (Mandatory Prepayments) in its entirety and inserting the
following in lieu thereof:
“(i) Net Cash Sale Proceeds from Asset Sales (other than sales or other
disposition for fair market value of obsolete or worn out equipment or other
assets not necessary for operations disposed of in the ordinary course of
business in an aggregate amount not to exceed $50,000 after the Fifth Amendment
Effective Date) to the extent that the Borrower has Excess Cash; provided,
however, no such payment shall be required under this clause (i) unless such
payment amount is in excess of $500,000. For purposes of determining Excess Cash
under this Section 2.9(c)(i), Excess Cash shall be determined as of the close of
business on the Friday immediately prior to the date of receipt of such Net Cash
Sale Proceeds, and adjusted (x) to give pro forma effect to the receipt of such
Net Cash Sale Proceeds and (y) to give effect to the payment of Excess Cash
included in such measurement and paid prior to the date of receipt of such Net
Cash Sale Proceeds.”
(i) The Credit Agreement is hereby further amended by deleting the clause
immediately following clause (iv) of Section 2.9(c) (Mandatory Prepayments) in
its entirety and inserting the following thereof:
“the Borrower shall pay one hundred percent (100%) of such proceeds to the
Agent, on behalf of the Banks, and the Senior Noteholders pursuant to
Section 10.19, and the Agent shall, upon receipt of any such proceeds, apply
such proceeds in the manner set forth in clause (d) immediately below, subject
to Section 10.19.”

 

6



--------------------------------------------------------------------------------



 



(j) The Credit Agreement is hereby further amended by inserting the following
subsections (e), (f) and (g) immediately following Section 2.9(d) (Application
of Mandatory Prepayments):
“(e) EXCESS CASH. Without duplication of any other payment required under this
Agreement, on each Excess Cash Payment Date listed in the table below, the
Borrower shall pay one hundred percent (100%) of its Excess Cash measured as of
the Excess Cash Determination Date listed opposite thereto (which shall be based
on the Cash balances as of the close of business on the Friday immediately
preceding such Excess Cash Determination Date) to the Agent, on behalf of the
Banks, and the Senior Noteholders pursuant to Section 10.19, and the Agent
shall, upon receipt of any such proceeds, apply such proceeds in the manner set
forth in Section 2.9(d), provided that any repayment or prepayment made with
Cash included in the calculation Excess Cash following the Excess Cash
Determination Date and prior to the Excess Cash Payment Date shall reduce the
amount of Excess Cash due on such Excess Cash Payment Date:

      Excess Cash Determination Date   Excess Cash Payment Date
 
    February 24, 2010   March 3, 2010 March 31, 2010   April 7, 2010 April 28,
2010   May 5, 2010 May 26, 2010   June 2, 2010 June 30, 2010   July 7, 2010
July 28, 2010   August 4, 2010 August 25, 2010   September 1, 2010 September 29,
2010   October 6, 2010 October 27, 2010   November 3, 2010 November 24, 2010  
December 1, 2010

(f) SCHEDULED AMORTIZATION. Without duplication of any other payment required
under this Agreement, the Borrower shall repay the Obligations and the Senior
Notes Obligations, in each case in accordance with Section 10.19, to the extent
that the aggregate amount of the Obligations and the Senior Note Obligations
exceeds the amounts set forth in the table below as of the date set forth
opposite thereto:

                                      Aggregate             Aggregate     Amount
of     Total Obligations   Date of   Amount of     Senior Note     plus Senior
Note   Determination   Obligations     Obligations     Obligations  
 
                       
February 28, 2010
  $ 59,847,956.34     $ 38,152,043.66     $ 98,000,000.00  
 
                       
April 30, 2010
  $ 41,527,153.38     $ 26,472,846.62     $ 68,000,000.00  
 
                       
June 30, 2010
  $ 36,641,605.92     $ 23,358,394.08     $ 60,000,000.00  
 
                       
September 30, 2010
  $ 18,320,802.96     $ 11,679,197.04     $ 30,000,000.00  
 
                       
December 15, 2010
  $ 0     $ 0     $ 0  

 

7



--------------------------------------------------------------------------------



 



Each payment required under this Section 2.9(f) shall be paid on or before such
date of determination to the Agent, on behalf of the Banks, and the Senior
Noteholders pursuant to Section 10.19, and the Agent shall, upon receipt of any
such proceeds, apply such proceeds in the manner set forth in Section 2.9(d).
(g) IRREVOCABLE COMMITMENT REDUCTION. The scheduled amortization payments
required under the preceding clause (f) shall replace in its entirety that
certain Notice of Irrevocable Reduction and Termination dated as of March 30,
2009 (the “Irrevocable Reduction Notice”).”
(k) The Credit Agreement is hereby further amended by deleting subsections (a),
(b) and (c) of Section 2.12 (Interest) in their entirety and inserting the
following in lieu thereof:
“(a) with respect to any Loan at any time outstanding, 13.50%.
(b) Notwithstanding the foregoing, the Borrower shall pay interest and letter of
credit fees for all Loans and all other outstanding Obligations at the
applicable Post Default Rate for the period commencing upon the occurrence of
any Event of Default and continuing until such Event of Default shall have been
waived in accordance with this Agreement or all Obligations shall have been
repaid in full and the Revolving Commitments terminated. In addition, should the
Borrower fail to make any required payment due on September 30, 2010 under
Section 2.9(f), then the Borrower shall pay interest and letter of credit fees
for all Loans and all other outstanding Obligations at the applicable Post
Default Rate for the period commencing upon such breach and continuing until
such breach has been cured in accordance with Section 8.1 (or all Obligations
shall have been repaid in full and the Revolving Commitments terminated)
notwithstanding that such breach is subject to a 30-day grace period as provided
in Section 8.1.
(c) Except as hereinafter provided, accrued interest on each Loan shall be
payable (i) monthly on each Monthly Date and (ii) in the case of any Loan, upon
the payment or prepayment thereof (but only on the principal so paid or
prepaid). Interest which is payable at the Post-Default Rate shall be payable
from time to time on demand of the Agent or any Bank.”

 

8



--------------------------------------------------------------------------------



 



(l) The Credit Agreement is hereby further amended by deleting Section 4.2
(Conditions to Subsequent Loans, Swing Line Loans and Letters of Credit ) in its
entirety and inserting the following in lieu thereof:
“SECTION 4.2 CONDITIONS TO SUBSEQUENT LOANS, SWING LINE LOANS AND LETTERS OF
CREDIT. Effective on the Fifth Amendment Effective Date, (a) the Borrower shall
not be permitted to request that the Banks make any Loan or request that the
Issuing Bank issue, amend, renew or extend any Letter of Credit, and (b) the
Banks and the Issuing Bank, as applicable, shall have no obligations to make any
Loan to the Borrower or issue, amend, renew or extend any Letter of Credit.”
(m) The Credit Agreement is hereby further amended by deleting Section 6.9(a)
(Minimum Consolidated Adjusted Net Worth), Section 6.9(b) (Fixed Charge Coverage
Ratio), Section 6.9(c) (Consolidated Debt to Consolidated Adjusted Net Worth),
Section 6.9(d) (Minimum Qualified Assets of Borrower), Section 6.9(e) (Asset
Quality) and Section 6.9(g) (Return on Average Assets) in their entirety and
inserting the following the phrase “[intentionally omitted].” in lieu thereof.
(n) The Credit Agreement is hereby further amended by adding the following new
clause (k) to Section 6.9 (Financial Covenants):
“(k) MINIMUM CASH. Maintain, at all times during the periods set forth below,
Cash (exclusive of amounts included therein with respect to deposits in the
Borrower’s clearing account and other accounts where the Borrower is acting as
the custodian or in a fiduciary capacity for the Cash maintained in such
accounts) at the Borrower equal to or greater than the amount set forth opposite
thereto:

          Period   Minimum Cash  
 
       
Fifth Amendment Effective Date through and including June 30, 2010
  $ 25,000,000  
 
       
July 1, 2010 and all times thereafter
  $ 20,000,000  

 

9



--------------------------------------------------------------------------------



 



(o) Article 6 (Affirmative Covenants) of the Credit Agreement is hereby further
amended by adding the following new Section 6.15, Section 6.16 and Section 6.17:
“SECTION 6.15 REPAYMENT PLAN.
(a) On or before April 15, 2010, the Borrower shall provide to the Agent written
information, in form and substance satisfactory to the Agent, describing (i)
assets anticipated to be sold and other sources of cash to repay the Obligations
and the Senior Note Obligations, (ii) the anticipated timeline for the sale of
such assets or receipt of such sources of cash, (iii) the anticipated proceeds
from such asset sales and cash sources, and (iv) projected reductions in
Obligations and Senior Note Obligations resulting from the expected application
of such anticipated proceeds from such asset sales and cash sources, together
with any other information the Agent shall reasonably request in connection
therewith, in each case demonstrating the Borrower’s ability to repay the
Obligations and the Senior Notes Obligations as required under Section 2.9(f)
(collectively, the “Repayment Plan”).
(b) On the first Business Day of each calendar month after the delivery of the
Repayment Plan, the Borrower shall provide to the Agent a written update to any
information contained in the Repayment Plan which shall have changed since the
date of delivery of the Repayment Plan or an update thereto, including
information regarding anticipated asset sale dates, sale terms, the progress of
each asset sale, additional assets to be sold and additional actions to be taken
to permanently repay the Obligations and the Senior Note Obligations as required
under Section 2.9(f).
(c) The Borrower’s covenants and obligations under subsection (a) and (b) of
this Section 6.15 shall cease and be deemed satisfied upon the delivery to the
Agent of a duly executed commitment letter for a refinancing transaction to
permanently repay all Obligations and all Senior Note Obligations in full, and
receipt of informal indications of any rating required with respect to such
refinancing (which may be verbal); provided that the Borrower’s covenants and
obligations under subsection (a) and (b) of this Section 6.15 shall be fully
reinstated and binding if such commitment letter is subsequently terminated or
the refinancing transaction contemplated thereby does not permanently repay all
Obligations and all Senior Note Obligations in full by June 30, 2010.
SECTION 6.16 ADDITIONAL REPORTING COVENANTS.
(a) By 4:00 p.m. (Eastern time) each Wednesday, the Borrower shall deliver to
the Agent, or its designated advisors, a Cash balance report as of close of
business (Eastern time) on Friday of the previous week.
(b) By 4:00 p.m. (Eastern time) each Friday, the Borrower shall deliver to the
Agent, or its designated advisors, a 13-week rolling cash flow forecast together
with a detailed variance report with respect to the previous 13-week rolling
cash flow forecast delivered, which shall be in the form previously agreed to by
the Agent and the Borrower.

 

10



--------------------------------------------------------------------------------



 



(c) On the day that is 30 days following the end of each calendar month, the
Borrower shall deliver to the Agent draft monthly financial statements including
balance sheets, statements of income and statements of shareholders equity, and
on the date that is 45 days following the end of each calendar month, final
copies of such monthly financial statements.
(d) The Borrower shall prepare and deliver to each of the Agent and the Banks,
in form and detail reasonably satisfactory to the Banks, a calculation of the
Borrower’s Loan to Value Ratio as of February 28, 2010, April 30, 2010, June 30,
2010 and September 30, 2010, in each case within 10 Business Days following such
date.
(e) The Borrower shall prepare and deliver to each of the Agent and the Banks,
in form and detail reasonably satisfactory to the Banks, such additional
information (including information provided by the Borrower to its other
creditors) regarding the assets, liabilities, business and financial condition
of the Borrower, NCBFC and their respective Subsidiaries (and projections
relating thereto) as shall be reasonably requested by the Agent or the Banks.
SECTION 6.17 REFINANCING TRANSACTION. The Borrower shall use
commercially-reasonable efforts to pursue, negotiate and close on or before
June 30, 2010 a refinancing transaction that will repay in full all outstanding
Obligations and Senior Note Obligations.”
(p) Article 7 (Negative Covenants) of the Credit Agreement is hereby further
amended by adding the following new Sections 7.18 through 7.23:
“SECTION 7.18 NEW DEPOSITORY ACCOUNTS. The Borrower shall not open any new
depository account, securities account or investment account unless such account
shall be maintained at one or more of the Banks.
SECTION 7.19 PAYMENT OF OTHER INDEBTEDNESS.
(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Borrower shall not make any principal payment to the
holders of the Class A Notes until the Obligations and the Senior Note
Obligations have been repaid in full and the Aggregate Revolving Commitments
have been terminated in full.
(b) The Borrower shall make no principal payments to the Senior Noteholders
unless the Borrower concurrently makes a ratable payment to the Agent, for the
ratable benefit of the Banks, in accordance with the terms of Sections 3(b) and
7(a) of the Intercreditor Agreement.

 

11



--------------------------------------------------------------------------------



 



(c) The Borrower shall not, directly or indirectly, (i) make any payments to any
Person not required by a valid and enforceable contract as in effect on the
Fifth Amendment Effective Date or as permitted under the following clause (ii),
nor (ii) enter into any contract requiring payments to be made by the Borrower
except in the ordinary course of business or as part of the transactions
contemplated by this Agreement, including without limitation in furtherance of a
refinancing transaction contemplated hereunder or any transaction contemplated
under the Repayment Plan.
SECTION 7.20 AMENDMENTS TO SENIOR NOTE AGREEMENT, ETC. After the Fifth Amendment
Effective Date, the Borrower shall not, without the written consent of the
Majority Banks, enter into any amendment of, or modification or supplement to,
the Senior Note Agreement, or any related agreements, or enter into any other
agreements with any of the Noteholders or the Trustee with respect to the Senior
Note Agreement or any related agreements, that would have the direct or indirect
effect of any of the following: shortening the date of maturity of any loan or
note, increasing the stated principal amount of any loan or note or adding to
such amounts, adding to or making more onerous the conditions for issuing
letters of credit, accelerating the time or increasing the amount of payment of
principal, interest or other amounts (other than as required herein), increasing
the interest rate or effective interest rate on any Indebtedness (whether by
changing a contractual or default rate, changing a reference or base rate (other
than normal fluctuations in such rate as may be contemplated by changes in the
reference rates in the Senior Note Agreement) or by changing an interest rate
spread above a reference rate), increasing the amount of or imposing additional
fees or costs, or adding covenants or other restrictions or making more onerous
existing covenants.
SECTION 7.21 MEETINGS WITH BANKS. The Borrower, NCBFC and their respective
senior management and advisors shall make themselves available for such periodic
meetings as the Banks and the Banks’ attorneys and advisors may reasonably
request, to take place at mutually convenient times, in person or by telephone
with representatives of the Banks and the Banks’ attorneys and advisors and any
financial or other advisor or consultant to the Borrower and NCBFC, to discuss
the Borrower’s and the NCBFC’s business operations and such other matters as
such representatives may reasonably request.
SECTION 7.22 CONTRIBUTIONS TO THE THRIFT. The Borrower (i) shall not make any
voluntary capital contribution to the Thrift (whether directly or through NCBFC)
without the prior written consent of the Majority Banks and (ii) shall,
notwithstanding the limitation in Section 7.9(xiii), be permitted to make a
capital contribution expressly requested in writing by the Office of Thrift
Supervision or other Governmental Authority to the Thrift (whether directly or
through NCBFC) in an aggregate amount up to $10,000,000 without the prior
written consent of the Majority Banks so long as, before and after giving effect
to such contribution, no Default or Event of Default shall have occurred or be
continuing.

 

12



--------------------------------------------------------------------------------



 



SECTION 7.23 NO FEES, ETC. None of the Borrower, its Subsidiaries, NCBFC or
their respective Subsidiaries or Affiliates has paid or will pay, directly or
indirectly, any work fee, administrative agent’s fee or any other fee, charge,
increased interest, premium or other consideration to, or has given or will give
any additional security or collateral to, or has shortened or will shorten the
maturity or average life of any Indebtedness or permanently reduced any
borrowing capacity in favor of or for the benefit of, any creditor of the
Borrower, any creditor of any Affiliate or any agent acting for or on behalf of
any such creditors with respect to the Senior Note Agreement in connection with
or as an inducement to enter into the Senior Note Amendment or similar
agreement, other than (a) the fees and payments described in the Senior Note
Amendment and (b) as permitted by the Fifth Amendment, in each case payable
under the terms of, and as disclosed in, the Senior Note Amendment.”
(q) The Credit Agreement is hereby further amended by deleting Section 8.1
(Payments) in its entirety and inserting the following in lieu thereof:
“SECTION 8.1 PAYMENTS.
Failure to (a) make any payment or mandatory prepayment of principal of any Loan
when due and as the same shall become due and payable, and, solely with respect
to any mandatory prepayment of principal that may be due on September 30, 2010
pursuant Section 2.9(f), such failure shall continue for a period of 30 days
following the due date thereof, or (b) make any payment of interest upon any
Loan, Note, any fee or other amounts pursuant to this Agreement within five
(5) Business Days after the due date thereof (the “Grace Period); or,”
(r) Article 10 (Miscellaneous Provisions) of the Credit Agreement is hereby
further amended by adding the following new Section 10.18 and Section 10.19:
“SECTION 10.18 MOST FAVORED LENDER CLAUSE. On the Fifth Amendment Effective
Date, each negative and affirmative covenant (together with any defined terms
and schedules related thereto) imposed under, or in connection with, the Senior
Notes Agreement is hereby incorporated into this Agreement and shall apply as if
fully set forth herein. If, after the Fifth Amendment Effective Date, any Senior
Noteholder or other holder of Indebtedness of the Borrower or any Subsidiary
(a) imposes any additional negative or affirmative covenant or event of default
(including by amendment of an existing negative or affirmative covenant or event
of default, by waiver or consent or otherwise) that is more restrictive on the
Borrower or any Subsidiary (or more favorable to such Senior Noteholder or other
holder of Indebtedness) than the covenants or events of default contained in
this Agreement, (b) increases the amount of any fees, interest and/or other
economic consideration to any Senior

 

13



--------------------------------------------------------------------------------



 



Noteholder or other holder of Indebtedness, or (c) adds additional fees,
interest and/or other economic consideration to any Senior Noteholder or other
holder of Indebtedness, then the Borrower shall promptly notify the Agent and
each Bank and (irrespective of such notification) this Agreement shall be deemed
to be amended automatically to incorporate such additional, more restrictive or
more favorable covenant, event of default or other provision (together with any
defined terms and schedules related thereto) as of such date. Notwithstanding
the foregoing, (y) the subsequent amendment, modification, release or
termination of any such covenant, event of default or other provision in such
other document or agreement shall not operate to amend, modify, release or
terminate such covenant, event of default, additional fees, interest or other
economic consideration or other provision as incorporated into this Agreement
pursuant hereto without the consent of the Majority Banks and (z) no provision
shall be incorporated by reference herein to the extent that it would be more
favorable to the Borrower, or less favorable to the Banks, than any provision of
this Agreement that would be operative absent such incorporation.
SECTION 10.19 SHARING PROVISIONS UNDER THE INTERCREDITOR AGREEMENT. As of the
Fifth Amendment Effective Date, a Trigger Event (as defined in the Intercreditor
Agreement) has occurred and the Agent has provided the required notice under
Section 3(b) of the Intercreditor Agreement to implement the sharing provisions
contained in Section 3 of the Intercreditor Agreement. Notwithstanding anything
to the contrary contained in the Intercreditor Agreement or this Agreement, the
Agent and the Banks hereby agree that (a) except for the principal payment on
the Senior Note Obligations in the amount of $3,552,767.33 that was paid on the
Fifth Amendment Effective Date, all principal payments (whether voluntary or
mandatory) made with respect to the Secured Obligations (as defined in the
Intercreditor Agreement) shall be allocated to the Banks and the Senior
Noteholders in accordance with Section 3(b) and 7(a) of the Intercreditor
Agreement until the Secured Obligations have been paid in full, notwithstanding
that the events giving rise to the Trigger Event may have been cured, waived or
no longer exist, (b) “Shared Payments” (as defined in the Intercreditor
Agreement) shall not include (i) any payments of interest in respect of the
Secured Obligations (as defined in the Intercreditor Agreement) or (ii) any fees
in respect of the Financing Agreements (as defined in the Intercreditor
Agreement), which may be paid directly in accordance with the respective
Financing Agreements (as defined in the Intercreditor Agreement) and (c) with
the agreement of the Agent, as evidenced by execution of a payment letter in the
form of Schedule 10.19, the Borrower may make such payments as set forth in such
payment letter to the extent that such payment is made in accordance with
Section 3(b) and 7(a) of the Intercreditor Agreement; provided that such
agreement is expressly conditioned upon the continued agreement of such
arrangement by the Senior Noteholders.”

 

14



--------------------------------------------------------------------------------



 



(s) The Credit Agreement is hereby further amended by deleting any reference to
“Quarterly Date” or “Quarterly Dates” and replacing each such reference with the
phrase “Monthly Date” or “Monthly Dates”, as applicable.
3. Limited Waiver. Subject to the satisfaction of the conditions precedent set
forth in Section 9 below, the Majority Banks hereby waive the Existing Events of
Default. The Borrower acknowledges and agrees that the waiver contained in the
foregoing sentence shall not waive (or be deemed to be or constitute a waiver
of) any other covenant, term or provision in the Credit Agreement or hinder,
restrict or otherwise modify the rights and remedies of the Banks and/or the
Agent following the occurrence of any Default or Event of Default under the
Credit Agreement. In addition, the Majority Banks hereby waive any required
notice and any limitations on the specified dollar amounts of the voluntary
reduction of the Aggregate Revolving Commitments made pursuant to Section 2.2 of
the Credit Agreement as of the Fifth Amendment Effective Date as set forth
herein.
4. Termination of LIBOR Option; Additional Covenant and Waiver. Notwithstanding
any term contained in the Credit Agreement or any other Loan Document, on or
after the Fifth Amendment Effective Date, (i) all Loans shall bear interest at
the rate set forth in Section 2.12(a) of the Credit Agreement (as amended
hereby) and the Borrower shall have no right to maintain any Loan as a Base Rate
Loan or a LIBOR Loans and (ii) the Borrower hereby waives, and agrees not to
exercise nor have the benefit of, Section 2.8 (Conversion of Loans) of the
Credit Agreement.
5. Acknowledgements.
(a) Acknowledgement of Obligations. The Borrower hereby acknowledges, confirms
and agrees that as of the close of business on February 22, 2010, the Borrower
was indebted to the Administrative Agent and the Banks for Loans and other
financial accommodations under the Loan Documents in the following amounts:

Revolving Loans:  
$91,539,188.97 principal plus accrued interest thereon plus accrued and unpaid
fees, costs and expenses due and owing under the Loan Documents

Letters of Credit:  
$417,268.00 plus accrued and unpaid fees, costs and expenses due and owing under
the Loan Documents

All such obligations under the Credit Agreement owing by the Borrower together
with interest accrued and accruing thereon, and all fees, costs, expenses and
other charges now or hereafter payable by the Borrower to the Administrative
Agent and each Bank, are unconditionally owing by the Borrower to each Bank,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.
(b) Acknowledgement of Payment of Costs and Fees. The Borrower hereby
acknowledges, confirms and agrees that the Borrower shall pay to the
Administrative Agent and each Bank all reasonable and documented costs, fees,
expenses and charges of every kind in connection with the preparation,
negotiation, execution and delivery of this Agreement and any documents and
instruments relating hereto.

 

15



--------------------------------------------------------------------------------



 



(c) Acknowledgement of Security Interests. The Borrower hereby acknowledges,
confirms and agrees that Collateral Agent, for itself and the benefit of the
Secured Creditors (as defined in the Security Agreement), has and shall continue
to have valid, enforceable and perfected first-priority liens (subject to
Permitted Liens and Liens permitted pursuant to Section 7.2 of the Credit
Agreement) upon and security interests in the Collateral granted to Collateral
Agent, for itself and the benefit of the Banks, pursuant to the Loan Documents
or otherwise granted to or held by the Collateral Agent, for itself and the
benefit of the Secured Creditors (as defined in the Security Agreement).
(d) Acknowledgment of No Bank Obligations. The Borrower hereby acknowledges,
confirms and agrees that as a result of amendments contained in this Agreement,
the Administrative Agent and the Banks have no obligations to make, issue or
otherwise provide any Loans or other financial accommodations to the Borrower.
(e) Binding Effect of Documents. The Borrower hereby acknowledges, confirms and
agrees that: (i) each of the Loan Documents to which it is a party has been duly
executed and delivered to the Administrative Agent and the Banks thereto by the
Borrower, and each is in full force and effect as of the Fifth Amendment
Effective Date, (ii) the agreements and obligations of the Borrower contained in
the Loan Documents and in this Agreement constitute the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, and the Borrower has no valid defense to the enforcement
of the obligations under the Credit Agreement, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
laws, now or hereafter in effect, relating to or affecting creditor rights and
subject to equitable principles and (iii) the Administrative Agent and each Bank
are and shall be entitled to the rights, remedies and benefits provided for in
the Loan Documents and under applicable law or at equity.
6. Representations and Warranties. The Borrower hereby represents and warrants
in favor of the Administrative Agent and each Bank as follows:
(a) As of the date hereof, the aggregate principal amount of the Obligations and
the Senior Note Obligations does not exceed $98,000,000, in the aggregate;
(b) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s powers and have been duly authorized by all necessary
action on the part of the Borrower;
(c) This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws, now or hereafter
in effect, relating to or affecting creditor rights and subject to equitable
principles;

 

16



--------------------------------------------------------------------------------



 



(d) The execution and delivery of this Agreement and performance by the Borrower
under the Credit Agreement, as amended from time to time, (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, (ii) will not violate the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of the Borrower, (iii) will not violate any
requirement of law except for violation that could not reasonably be expected to
have a Material Adverse Effect, and (iv) will not violate or result in a default
or require any consent or approval under any indenture, agreement or other
instrument binding upon the Borrower or its property, or give rise to a right
thereunder to require any payment to be made by the Borrower, except for
violations, defaults or the creation of such rights that could not reasonably be
expect to have a Material Adverse Effect;
(e) After giving effect to the waiver set forth in Section 3 hereof, no event
has occurred or is continuing, that would constitute a Default or an Event of
Default under the Credit Agreement or any other Loan Documents;
(f) Except as expressly set forth herein or in the Senior Note Amendment, none
of the Borrower, its Subsidiaries, NCBFC and any of their respective
Subsidiaries or Affiliates has paid or will pay, directly or indirectly, any
fee, charge, increased interest or other consideration to, or given any
additional security or collateral to, or shortened the maturity or average life
of any Indebtedness or permanently reduced any borrowing capacity in favor of or
for the benefit of, any creditor of the Borrower, its Subsidiaries, NCBFC or any
of their respective Subsidiaries or Affiliates as a condition to, or otherwise
in connection with, the execution or delivery of this Agreement or the Senior
Note Amendment;
(g) Schedule 6(g) hereto sets forth a complete and correct list of all
outstanding Indebtedness of the Borrower, its Subsidiaries and NCBFC, in each
case as obligors, as of January 31, 2010 (including with respect thereto,
identification of the obligor(s) and the payee or creditor with respect to such
Indebtedness, whether such Indebtedness is secured, guaranteed or subordinated
to any other Indebtedness of the Borrower, its Subsidiaries and NCBFC and the
dates and amounts of mandatory repayments of such Indebtedness (whether by
amortization payment or at maturity)), since which date there has been no
material change in the amounts, interest rates, sinking funds, installment
payment or maturities of the Indebtedness of the Borrower, its Subsidiaries and
NCBFC, except as set forth on such Schedule 6(g). Schedule 6(g) hereto sets
forth a complete and correct list of all Liens on property of the Borrower, its
Subsidiaries and NCBFC as of January 31, 2010 that secure Indebtedness of any
Person, and identifying in each case the obligor(s) with respect to such
Indebtedness, the property subject to such Liens and the payee or creditor with
respect to such Indebtedness, since which date there has been no material change
in the information set forth therein, except as set forth on such Schedule 6(g);
and
(h) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrower or NCBFC after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower, its Subsidiaries or NCBFC or
against any of their respective properties or revenues that (i) purport to
affect or pertain hereto, or to this Agreement, any Loan Document, the Senior
Note Agreement or the Senior Note Amendment, or any of the transactions
contemplated hereby or thereby, or (ii) either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

17



--------------------------------------------------------------------------------



 



7. Advice of Counsel. The Borrower acknowledges that the Borrower (a) has been
advised by the Administrative Agent to engage independent counsel of its own
choosing to obtain legal advice with respect to this Agreement, (b) has
obtained, or has had every opportunity to obtain, legal advice from independent
counsel of its own choosing with respect to this Agreement (and to the extent it
has chosen not to obtain legal advice of its own counsel, this choice was made
freely and in knowing contradiction of the suggestion of the Administrative
Agent), (c) has read this Agreement in full and final form, and (d) has had this
Agreement fully explained to it to its satisfaction.
8. Limitations. Except for the limited waiver and other modifications expressly
set forth herein, the Credit Agreement and all other existing Loan Documents
shall remain unchanged and in full force and effect and the Administrative Agent
and each Bank expressly reserve the right to require strict compliance with the
terms of the Credit Agreement and the other Loan Documents. The limited waiver
contained herein is limited to the precise terms hereof, and none of the
Administrative Agent or any Bank is obligated to consider or agree to any
additional request by the Borrower for any other waiver with respect to the
Credit Agreement.
9. Conditions to Effectiveness of this Agreement. This Agreement shall become
effective as of the date (the “Effective Date”) on which each of the following
conditions precedent shall have been satisfied or duly waived:
(a) the Administrative Agent shall have received evidence, in form and substance
satisfactory to the Administrative Agent, that as of the date hereof, the
aggregate principal amount of the Obligations and the Senior Note Obligations
does not exceed $98,000,000, in the aggregate;
(b) the Administrative Agent shall have received evidence, in form and substance
satisfactory to the Administrative Agent, that the Senior Noteholders have
received a principal payment with respect to the Senior Notes Obligations in an
amount equal to $3,552,767.33, which shall not be required to be shared with the
Banks under the Intercreditor Agreement or Section 10.19 of the Credit
Agreement;
(c) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, duly executed counterparts of this
Agreement from the Borrower and the Majority Banks on or before the Effective
Date;
(d) the Administrative Agent shall have received on or before the Effective Date
the Senior Note Amendment in form and substance satisfactory to the
Administrative Agent and the Majority Banks;

 

18



--------------------------------------------------------------------------------



 



(e) the Borrower shall have paid all reasonable and documented fees, costs and
expenses incurred in connection with this Agreement and any other Loan Documents
that have been invoiced and are required to be paid hereunder or under the
Credit Agreement (including, without limitation, legal fees and expenses) and
that have been presented to the Borrower prior to the Effective Date;
(f) No injunction, writ, restraining order or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower or NCB Capital; and
(g) The representations and warranties made or deemed made by the Borrower under
this Agreement shall be true and correct in all material respects.
10. Effect on the Loan Documents.
(a) The Credit Agreement and each of the other Loan Documents shall be and
remain in full force and effect in accordance with their respective terms
(except as expressly modified hereby) and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Agreement shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of the Administrative Agent or any Bank under the
Credit Agreement or any other Loan Document. The waivers and modifications
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents. To the extent
any provision in the Loan Documents restricts or otherwise prohibits certain
acts by any Loan Party during an Event of Default, those provisions shall remain
in full force and effect and are not waived, modified or excused unless
specifically provided for in this Agreement.
(b) Upon and after the Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “herein,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “therein,” “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified hereby.
(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Agreement, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified hereby.
11. Further Assurances. The Borrower and NCBFC will cooperate with the
Administrative Agent and the Banks and execute such further instruments and
documents as the Administrative Agent and the Banks shall reasonably request to
carry out to their satisfaction the transactions contemplated by this Agreement.

 

19



--------------------------------------------------------------------------------



 



12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
13. Loan Document. This Agreement shall be deemed to be a Loan Document for all
purposes.
14. RELEASE BY THE BORROWER AND NCBFC. Effective on the date hereof, each of the
Borrower and NCBFC hereby waives, releases, remises and forever discharges the
Administrative Agent, each other Agent, Swing Line Lender, Issuing Bank, each
Bank and each of their respective Affiliates, and each of the officers,
directors, employees, and professionals of each Bank, the Administrative Agent,
each other Agent, Swing Line Lender, Issuing Bank, each Bank and their
respective Affiliates (collectively, the “Releasees”), from any and all claims,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, known or unknown, past or present, liquidated
or unliquidated, suspected or unsuspected, which the Borrower or NCBFC ever had
from the beginning of the world, now has or might hereafter have against any
such Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee relating
to the Credit Agreement or any other Loan Document, except for the duties and
obligations expressly set forth in this Agreement or with respect to any act or
omission that is taken or occurs after the Effective Date.
15. Time of Essence. Time is of the essence in the payment and performance of
each of the obligations of the Borrower and with respect to all covenants and
conditions to be satisfied by the Borrower in this Agreement and all documents,
acknowledgments and instruments delivered in connection herewith.
16. Integration. This Agreement (together with the other Loan Documents (each as
amended, supplemented or otherwise modified from time to time)) sets forth in
full the terms of agreement between the parties and is intended as the full,
complete and exclusive contract governing the relationship between the parties
with respect to the transactions contemplated herein, superseding all other
discussions, promises, representations, warranties, agreements and
understandings, whether written or oral, between the parties with respect
thereto.

 

20



--------------------------------------------------------------------------------



 



17. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
18. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
19. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
[signature pages follow]

 

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Agreement as
of the day and year first written above.

            NATIONAL CONSUMER COOPERATIVE BANK, as Borrower
      By:           Name:           Title:      

          Acknowledged and agreed this
23rd day of February, 2010:

NCB FINANCIAL CORPORATION
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Administrative Agent and
a Bank         By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION., as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, N.A., as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH,
as a Bank
      By:           Name:           Title:               By:           Name:    
      Title:        

 

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            MANUFACTURERS AND TRADERS TRUST COMPANY, as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH,
as a Bank
      By:           Name:           Title:               By:           Name:    
      Title:        

 

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK (USA), as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            TAIPEI FUBON COMMERCIAL BANK, NEW YORK AGENCY, as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a Bank
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6(g)

 

 